Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-18, filed 4/27/22, with respect to the claims have been fully considered and are persuasive. The 103 and double patenting rejections of the claims has been withdrawn. The drawing objections are overcome by the arguments on page 10 of the applicant’s response.
As for the prior art, the only reference found to meet the allowable limitations not commonly owned by assignee Guangdong Oppo Mobile Telecommunications Corp., Ltd., was USPGPN 20210384749. Strangely enough, it is owned by another Dongguan, Guangdong, China company: Vivo Mobile Communication Co., LTD., by inventor Liao Xingbao. The relevant subject matter is Claim 10 and ¶’s [74, 75, 86], which teaches the subject matter of original claim 1. As the effective priority date is 2/22/2019, which is more than a year younger than the effective priority date of this application. Therefore, it does not qualify as prior art.
The commonly owned applications with the subject matter found to be allowable are the following: 16546244 (Claim 22), 16575086 (Claim 18), 16271131 (Claim 17), 17323676 (Claims 8, 10, and 20), and 17324807 (Claim 15). Of these, the closest to meeting a provisional double patent rejection is 17324807, with the distinction being the control of the first charging channel according to the power required for the battery via the wireless communication. As for commonly owned patents, they include: USPN 1099875 (Claim 23) and USPN 11201509 (Claim 3). Therefore, no double patenting rejections are required.
Allowable Subject Matter
Claims 1-3, 5-9, 12-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a wireless charging system, comprising a wireless charging device and a device to-be-charged, wherein wherein the wireless charging device comprises: a wireless transmitting circuit, configured to transmit an electromagnetic signal to charge the device to-be-charged wirelessly; and a first communication control circuit, configured to conduct wireless communication with the device to-be-charged during wireless charging; and the device to-be-charged comprises: a battery; a wireless receiving circuit, configured to receive the electromagnetic signal and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit; a step-down circuit, configured to receive and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of a first charging channel, wherein the output voltage and the output current of the first charging channel is provided to the battery for charging, a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel, wherein the voltage and the current in the first charging channel respectively are the output voltage and the output current of the first charging channel, obtained by decreasing the output voltage of the wireless receiving circuit via the step-down circuit; a second communication control circuit, configured to conduct wireless communication with the first communication control circuit according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit by sending adjustment information to the wireless charging device, whereby the first communication control circuit adjusts a transmission power of the wireless transmitting circuit to make at least one of the output voltage and the output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage or an output current of a power supply device; and a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of the charging voltage and the charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel, wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel; the prior art fails to disclose the further inclusion of the combination of the communication control circuit is further configured to conduct handshake communication with the wireless charging device, control the first charging channel to work when the handshake communication succeeds, and control the second charging channel to work when the handshake communication fails.
Regarding Independent Claim 2, the prior art discloses a device to-be-charged, comprising: a battery; a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging device and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit; a step-down circuit, configured to receive and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of a first charging channel; a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel, wherein the voltage and the current in the first charging channel respectively are the output voltage and the output current of the first charging channel, obtained by decreasing the output voltage of the wireless receiving circuit via the step-down circuit; a communication control circuit, configured to conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit by sending adjustment information to the wireless charging device, wherein the wireless charging device is configured to adjust a transmission power of the wireless charging device according to the wireless communication, to make at least one of the output voltage and the output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage or an output current of a power supply device; and a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of the charging voltage and the charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel, wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel; the prior art fails to disclose the further inclusion of the combination of the communication control circuit is further configured to conduct handshake communication with the wireless charging device, control the first charging channel to work when the handshake communication succeeds, and control the second charging channel to work when the handshake communication fails.
Regarding Independent Claim 16, the prior art discloses a method for wirelessly charging a device to-be-charged, comprising: receiving, with a wireless receiving circuit, an electromagnetic signal from a wireless charging device, and converting the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit; decreasing the output voltage of the wireless charging circuit to obtain an output voltage and an output current of a first charging channel of the device to-be-charged, and charging a battery according to the output voltage and the output current of the wireless receiving circuit; detecting at least one of a voltage and a current in the first charging channel, wherein the voltage and the current in the first charging channel respectively are the output voltage and the output current of the first charging channel, obtained by decreasing the output voltage of the wireless receiving circuit via the step-down circuit; conducting wireless communication with the wireless charging device according to the at least one of the voltage and the current detected in the first charging channel by sending adjustment information to the wireless charging device, wherein the wireless charging device is configured to adjust a transmission power of the wireless charging device according to the wireless communication, to make at least one of the output voltage and the output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage or an output current of a power supply device; conducting at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to obtain an output voltage and an output current of a second charging channel, to make the output voltage and the output current of the second charging channel match the at least one of the charging voltage and the charging current currently required by the battery, and charging the battery according to the at least one of the output voltage and the output current of the second charging channel; the prior art fails to disclose the further inclusion of the combination of controlling switching between the first charging channel and the second charging channel, comprising: conducting handshake communication with the wireless charging device; controlling the first charging channel to work when the handshake communication succeeds; and controlling the second charging channel to work when the handshake communication fails.
Dependent Claims 3, 5-9, 12-15, 18, and 19 are allowed for their dependence upon allowed independent Claims 2 and 16. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859